 



Exhibit 10.i
HUBBELL INCORPORATED
AMENDED AND RESTATED
RETIREMENT PLAN FOR DIRECTORS
As Amended and Restated Effective as of January 1, 2005

 



--------------------------------------------------------------------------------



 



HUBBELL INCORPORATED
RETIREMENT PLAN FOR DIRECTORS
Table of Contents

              Page  
 
       
ARTICLE I. PURPOSE
    1  
 
       
ARTICLE II. DEFINITIONS
    1  
 
       
ARTICLE III. EFFECTIVE DATE
    3  
 
       
ARTICLE IV. ELIGIBILITY
    3  
 
       
ARTICLE V. RETIREMENT BENEFITS
    3  
 
       
ARTICLE VI. PAYMENT OF RETIREMENT BENEFITS
    4  
 
       
ARTICLE VII. DEATH BENEFIT
    5  
 
       
ARTICLE VIII. FUNDING
    5  
 
       
ARTICLE IX. PLAN ADMINISTRATION
    6  
 
       
ARTICLE X. AMENDMENT AND TERMINATION
    6  
 
       
ARTICLE XI. MISCELLANEOUS PROVISIONS
    7  
 
       
ARTICLE XII. CHANGE OF CONTROL
    8  

 



--------------------------------------------------------------------------------



 



ARTICLE I.
PURPOSE
     1.1 The purpose of this Plan is to provide retirement benefits to Directors
of Hubbell Incorporated (the “Company”) who meet the eligibility requirements of
the Plan.
ARTICLE II.
DEFINITIONS
     2.1 “Base Retainer” means the regular active service annual retainer in
effect during the calendar year immediately preceding the year in which a
Director retires from the Board of Directors, but in no event more than $40,000.
     2.2 “Board of Directors” means the Board of Directors of Hubbell
Incorporated.
     2.3 “Change of Control” means the first to occur of any one of the
following:
          (a) Continuing Directors during any 12 month period no longer
constitute a majority of the Directors;
          (b) Any person or persons acting as a group (within the meaning of
Treas. Reg. §1.409A-3(i)(5)(vi)(D)), acquires (or has acquired within the
12 month period ending on the date of the last acquisition by such person or
persons) directly or indirectly, thirty percent (30%) or more of the voting
power of the then outstanding securities of the Company entitled to vote for the
election of the Company’s directors; provided that this Section 2.1(b) shall not
apply with respect to any acquisition of securities by (i) the trust under a
Trust Indenture dated September 2, 1957 made by Louie E. Roche, (ii) the trust
under a Trust Indenture dated August 23, 1957 made by Harvey Hubbell, and
(iii) any employee benefit plan (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended) maintained by the
Company or any affiliate of the Company;
          (c) Any person or persons acting as a group (within the meaning of
Treas. Reg. §1.409A-3(i)(5)(v)(B)), acquires ownership (including any previously
owned securities) of more than fifty percent (50%) of either (i) the voting
power value of the then outstanding securities of the Company entitled to vote
for the election of the Company’s directors or (ii) the fair market value of the
Company; provided that this Section 2.1(c) shall not apply with respect to any
acquisition of securities by (i) the trust under a Trust Indenture dated
September 2, 1957 made by Louie E. Roche, (ii) the trust under a Trust Indenture
dated August 23, 1957 made by Harvey Hubbell, and (iii) any employee benefit
plan (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended) maintained by the Company or any affiliate of
the Company; or
          (d) A sale of substantially all of the Company’s assets.
     Provided, that the transaction or event described in subsection (a), (b),
(c) or (d) constitutes a “change in control event,” as defined in Treas. Reg.
§1.409A-3(i)(5).

 



--------------------------------------------------------------------------------



 



     2.4 “Chairman Retainer” means the retainer in effect for service as the
Chairman of any committee of the Board of Directors during the calendar year
immediately preceding the year in which a Director retires from the Board of
Directors, but in no event more than $3,000.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended.
     2.6 “Committee Chairman” means an Eligible Director who for at least one
year of any of the ten years immediately preceding his retirement from the Board
of Directors was the Chairman of any committee of the Board of Directors.
     2.7 “Company” means Hubbell Incorporated.
     2.8 “Compensation Committee” means the Compensation Committee of the Board
of Directors.
     2.9 “Continuing Director” shall mean any individual who is a member of the
Company’s Board of Directors on December 9, 1986 or was designated (before such
person’s initial election as a Director) as a Continuing Director by 2/3 of the
then Continuing Directors.
     2.10“Director” means a member of the Board of Directors who was duly
elected as a Director on or prior to May 6, 2002.
     2.11 “Early Retirement Benefit” means the benefit calculated under
Section 5.4 of this Plan.
     2.12 “Eligible Director” means a Director with at least five (5) years of
Service, who is not an Employee, and does not qualify to receive a retirement
benefit under any pension plan of the Company or its subsidiaries. However, a
Director who qualifies to receive a retirement benefit under any pension plan of
the Company or its subsidiaries will nonetheless be considered a Director
entitled to the Special Retirement Benefit described in Article 5.3 hereof.
     2.13 “Employee” means a person employed by the Company or its subsidiaries
in any capacity other than as a Director.
     2.14 “Normal Retirement” means retirement from the Board of Directors at or
after age 70.
     2.15 “Normal Retirement Benefit” means the benefit calculated under
Section 5.1 of this Plan.
     2.16 “Plan” means this Retirement Plan for Directors.
     2.17 “Retirement Benefit” means a Director’s Normal Retirement Benefit,
Early Retirement Benefit or Special Retirement Benefit.
     2.18 “Separation from Service” shall mean termination of Service as a
Director; provided that the individual is not or does not as a result thereof
become an Employee or maintain an independent contractor relationship with the
Company. All determinations of

2



--------------------------------------------------------------------------------



 



whether an individual has had a Separation from Service shall be made applying
the definition contained in Treas. Reg. §1.409A-1(h).
     2.19 “Service” means service as a non-Employee Director.
     2.20 “Special Retirement Benefit” means the benefit calculated under
Section 5.3 of this Plan.
ARTICLE III.
EFFECTIVE DATE
     3.1 This Plan was originally adopted by the Board of Directors effective
April 1, 1984, and has been amended on December 9, 1986, March 12, 1990,
December 8, 1999 and December 3, 2002. The provisions of the Plan as set forth
in this document are effective as of January 1, 2005 and apply to Directors who
were members of the Board of Directors on January 1, 2005. Directors who had a
Separation from Service prior to January 1, 2005 shall have their Retirement
Benefit calculated and paid in accordance with the provisions of the Plan as in
effect on the date of their Separation from Service.
ARTICLE IV.
ELIGIBILITY
     4.1 Each Eligible Director shall participate in the Plan.
ARTICLE V.
RETIREMENT BENEFITS
     5.1 Normal Retirement Benefit. An Eligible Director’s annual Normal
Retirement Benefit under this Plan shall be calculated as follows:
          (a) With respect to an Eligible Director with less than ten years of
Service, the annual Normal Retirement Benefit shall be the sum of (i) fifty
percent (50%) of the Eligible Director’s Base Retainer in respect to the first
five full years of Service plus (ii) if applicable, ten percent (10%) of the
Eligible Director’s Base Retainer for each full year of Service beyond five
years up to a maximum of nine years.
          (b) With respect to an Eligible Director with ten or more years of
Service, the annual Normal Retirement Benefit shall be the sum of (i) one
hundred and ten percent (110%) of the Eligible Director’s Base Retainer plus,
(ii) if applicable, the Chairman Retainer.
     5.2 In no event shall the benefit calculated under Article 5.1 exceed one
hundred percent (100%) of the Base Retainer (in the case of an Eligible Director
with less than ten years of Service) or the sum of (x) one hundred ten percent
(110%) of the Base Retainer and the Chairman Retainer (in the case of an
Eligible Director with ten or more years of Service), as applicable.
     5.3 Special Retirement Benefit. A Director who is not an Eligible Director
is not otherwise entitled to the benefit provided under Section 5.1 (as limited
by Section 5.2).

3



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, a Director who has at least five (5) years
of Service as a Director subsequent to his retirement as an Employee, and who
has a Separation from Service at or after age 70, is eligible to receive a
special annual retirement benefit hereunder equal to 25% of his Base Retainer
payable as provided in Sections 6.1 and 5.4.
     5.4 Early Retirement Benefit. A Director may elect to have his Retirement
Benefit commence at age 70. In that case the Director shall receive a benefit
computed in accordance with Section 5.1, except that such Early Retirement
Benefit shall commence at age 70 regardless of whether or not the Director has
had a Separation from Service. A Director may elect to receive an Early
Retirement Benefit only if such election is made by December 31, 2007. An
Eligible Director who is age 70 or older on or before December 31, 2007 and who
makes such an election, shall have his Early Retirement Benefit commence no
earlier than January 15, 2008.
ARTICLE VI.
PAYMENT OF RETIREMENT BENEFITS
     6.1 Payment of Benefits. Unless otherwise provided in Sections 6.2 or 12.1,
all Retirement Benefits hereunder shall be payable in monthly installments (on
the fifteenth day of the month) equal to one-twelfth (l/12th) of the annual
amounts determined under this Plan. A Director’s Retirement Benefit, if any,
shall be payable for the life of the Director, commencing on the fifteenth day
of the month coinciding with or next following the later to occur of (i) such
Director’s 70th birthday and (ii) the Director’s Separation from Service;
provided, however, that, a Director may elect to receive an Early Retirement
Benefit in accordance with Section 5.4, in which case his Retirement Benefit
shall commence on the fifteenth day of the month following the Director’s 70th
birthday (unless otherwise provided in Section 5.4). The Director’s last payment
of Retirement Benefits hereunder shall be made on the fifteenth day of the month
in which he dies.
     6.2 Payments Rounded to Next Higher Full Dollar. Each monthly payment that
is computed in accordance with this Plan will, if not in whole dollars, be
increased to the next whole dollar.
     6.3 Permissible Acceleration. Notwithstanding Article VI, a Director’s
Retirement Benefit may be paid with the approval of the Board of Directors upon
the following events:
          (a) As necessary to comply with a domestic relations order (as defined
in Code Section 414(p)(1)(B));
          (b) If the Internal Revenue Service, makes a determination that a
Director is required to include in gross income the value of his Retirement
Benefit, as soon as practicable following such determination, the Company shall
pay to the Director, the amount required to be included in the Director’s gross
income.
          (c) If a Director’s Retirement Benefit, or any remaining installments
thereof is less than an amount applicable under Code Section 402(g) for the year
in question, then the balance of such Retirement Benefit may be distributed in a
lump sum.

4



--------------------------------------------------------------------------------



 



          (d) Upon the termination and liquidation of the Plan, the Retirement
Benefit shall be distributed in a lump sum twelve months following such
termination and liquidation; provided that such termination or liquidation is
not in connection with a downturn in the financial health of the Company and
shall conform to the requirements of Treas. Reg. §1.409A-3(j)(4)(ix).
     6.4 Section 409A Delay. Notwithstanding Sections 6.1 or 12.1 to the
contrary, if a Director is deemed at the time of his Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of payment of the Director’s Retirement
Benefit is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Director’s Retirement Benefit
shall not be payable to the Director prior to the earlier of (a) the expiration
of the six-month period measured from the date of the Director’s Separation from
Service or (b) death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
Section 6.4 shall be paid in a lump sum to the Director, plus interest thereon
from the date of the Executive’s Separation from Service through the payment
date at a rate equal to the prime rate of interest as reported in the Wall
Street Journal from time to time. Any remaining payments shall be paid as
otherwise provided under Sections 6.1 or 12.1.
ARTICLE VII.
DEATH BENEFIT
     7.1 Death Benefit. Notwithstanding anything herein to the contrary, in the
event an Eligible Director dies prior to his Separation from Service, no death
benefit shall be paid hereunder. If an Eligible Director dies while receiving
Retirement Benefits pursuant to Article VI, no death benefit shall be paid
hereunder.
ARTICLE VIII.
FUNDING
     8.1 The Company may enter into a trust agreement creating an irrevocable
grantor trust for the holding of cash, annuity contracts and/or any other form
of assets as shall be determined by the Board of Directors, for retirement
benefits accrued by the Eligible Directors (whether current or former) under the
Plan. Any assets of such trust shall be subject to the claims of creditors of
the Company to the extent set forth in the trust and Eligible Directors’
(whether current or former) interests in benefits under this Plan shall only be
those of unsecured creditors of the Company. In the event that the Board of
Directors determines, in its discretion, that a Change of Control is likely to
occur, then the Company shall transfer to the trustee of the foregoing trust the
maximum amount of assets estimated to be necessary to satisfy the Company’s
obligations hereunder, as in effect immediately prior to the Change of Control;
provided, further, that in no event shall the amount transferred to the trustee
of the foregoing trust be less than the amount of the accrued benefit determined
under the factors set forth on Exhibit A attached hereto. Notwithstanding the
foregoing, the Company is not required to fund any trust for the benefit of the
Eligible Directors if such funding would result in taxation to the Eligible
Directors under Section 409A of the Code.

5



--------------------------------------------------------------------------------



 



ARTICLE IX.
PLAN ADMINISTRATION
     9.1 The general administration of this Plan and the responsibility for
carrying out the provisions hereof shall be vested in the Compensation
Committee. The Compensation Committee may adopt, subject to the approval of the
Board of Directors, such rules and regulations as it may deem necessary for the
proper administration of this Plan, and its decision in all matters shall be
final, conclusive, and binding.
     9.2 To the extent applicable, this Plan shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder. If the Compensation Committee
determines that any benefits payable under this Plan do not comply with Code
Section 409A and related Department of Treasury guidance, the Board of Directors
may amend this Plan or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effect), or take such other actions as
the Board of Directors deems necessary or appropriate to comply with the
requirements of Code Section 409A and related Department of Treasury guidance;
provided that no such amendment shall be effective without the Director’s
consent unless it preserves the Director’s economic benefit prior to such
amendment.
ARTICLE X.
AMENDMENT AND TERMINATION
     10.1 The Board of Directors reserves in its sole and exclusive discretion
the right at any time and from time to time to amend this Plan in any respect or
terminate this Plan without restriction and without the consent of any Eligible
Director, provided, however, that no amendment or termination of this Plan shall
impair the right of any Eligible Director to receive benefits earned and accrued
hereunder prior to such amendment or termination.
     10.2 Notwithstanding any other provisions of the Plan to the contrary
following a Change of Control:
          (a) the accrued benefit hereunder of any Eligible Director as of the
date of a Change of Control may not be reduced;
          (b) any Service accrued by an Eligible Director as of the date of a
Change of Control cannot be reduced;
          (c) no amendment or action of the Compensation Committee which affects
any Eligible Director is valid and enforceable without the prior written consent
of such Eligible Director; and
          (d) no termination of the Plan shall have the effect of reducing any
benefits accrued under the Plan prior to such termination.

6



--------------------------------------------------------------------------------



 



ARTICLE XI.
MISCELLANEOUS PROVISIONS
     11.1 No Guaranty of Service. This Plan does not in any way obligate the
Company to continue to retain a Director on the Board of Directors, nor does
this Plan limit the right of the Company to terminate a Director’s service on
the Board of Directors.
     11.2 Non-Alienation of Benefits. No retirement benefit payable hereunder
may be assigned, pledged, mortgaged or hypothecated and to the extent permitted
by law, no such retirement benefit shall be subject to legal process or
attachment for the payment of any claims against any person entitled to receive
the same.
     11.3 Payment to Incompetents. If an Eligible Director entitled to receive
any retirement benefit payments hereunder is deemed by the Compensation
Committee or is adjudged by a court of competent jurisdiction to be legally
incapable of giving valid receipt and discharge for such retirement benefit,
such payments shall be paid to such person or persons as the Compensation
Committee shall designate or to the duly appointed guardian of such Eligible
Director. Such payments shall, to the extent made, be deemed a complete
discharge for such payments under this Plan.
     11.4 Loss of Benefits. At the sole discretion of the Compensation
Committee, and after written notice to the Eligible Director, rights to receive
any retirement benefit under this Plan may be forfeited, suspended, reduced or
terminated in cases of gross misconduct by the Eligible Director, or of any
conduct, activity or competitive occupation which is reasonably deemed to be
prejudicial to the interests of the Company or a subsidiary of the Company,
including but not limited to the utilization or disclosure of confidential
information for gain or otherwise.
     11.5 Noncompetition. An Eligible Director shall forfeit any and all
retirement benefits pursuant to this Plan if said Eligible Director violates the
notice provision of the next paragraph hereof or anywhere in the United States
or outside of the United States, directly or indirectly, owns, manages,
operates, joins or controls, or participates in the ownership, management,
operation or control of, or becomes a director or an employee of, or a
consultant to, any person, firm, or corporation which competes with the Company;
provided, however, that the provisions of this Article 11.5 shall not apply to
investments by the Eligible Director in shares of stock traded on a national
securities exchange or on the national over-the-counter market which shall have
an aggregate market value, at the time of acquisition, of less than two (2%)
percent of the outstanding shares of such stock.
     An Eligible Director shall be obligated to give the Company at least sixty
(60) days’ prior written notice, registered or certified mail, postage prepaid,
addressed to the Secretary, Hubbell Incorporated, 584 Derby Milford Road,
Orange, Connecticut, 06477, of his intention, directly or indirectly, to own,
manage, operate, join or control, or participate in the ownership, management,
operation or control of, or become a director or an employee of, or a consultant
to, any person, firm, or corporation, following which, within a period of sixty
(60) days from its receipt of such notice, the Company will mail to the Eligible
Director by registered or certified mail, postage prepaid, a statement of its
opinion as to whether said intention of the Eligible Director violates this
Article 11.5.

7



--------------------------------------------------------------------------------



 



     11.6 Withholding. Payments made by the Company under this Plan to any
Eligible Director shall be subject to withholding as shall, at the time for such
payment, be required under any income tax or other laws, whether of the United
States or any other jurisdiction.
     11.7 Expenses. All expenses and costs in connection with the operation of
this Plan shall be borne by the Company.
     11.8 Governing Law. The provisions of this Plan will be construed according
to the laws of the State of Connecticut, excluding the provisions of any such
laws that would require the application of the laws of another jurisdiction.
     11.9 Gender and Number. The masculine pronoun wherever used herein shall
include the feminine gender and the feminine the masculine and the singular
number as used herein shall include the plural and the plural the singular
unless the context clearly indicates a different meaning.
     11.10 Titles and Headings. The titles to articles and headings of sections
of this Plan are for convenience of reference only and in case of any conflict,
the text of the Plan, rather than such titles and headings, shall control.
ARTICLE XII.
CHANGE OF CONTROL
     12.1 Notwithstanding anything contained in the Plan to the contrary, upon
the occurrence of a Change of Control all Retirement Benefits hereunder shall
become payable in a lump sum on the 30th day following a Change of Control. Such
lump sum payment shall be calculated using the actuarial assumptions set forth
on Exhibit A attached hereto.
     12.2 Notwithstanding Section 9.1, in the event of a Change of Control, the
Plan shall be administered by the Compensation Committee, which shall have the
full authority to interpret the Plan, to establish rules and regulations
relating to the Plan, and to make all other determinations and take all other
actions necessary or appropriate for the proper administration of the Plan. No
member of the Compensation Committee, other than a Continuing Director, shall be
eligible to participate in the Plan.
     12.3 Following a Change of Control all references to “Compensation
Committee” in Section 11.3 are deleted and in lieu thereof is inserted the
phrase “trustee under the trust, created pursuant to Section 8.1.”

8



--------------------------------------------------------------------------------



 



EXHIBIT A

ASSUMPTIONS
     The assumptions to be used are those specified under Section 417(e) of the
Internal Revenue Code of 1986, as amended, which assumptions are the minimum
lump sum factors permitted to be used for calculating pension benefits under the
Company’s qualified defined benefit plans.

     
Benefit:
  Lump sum payment of unreduced benefit deferred to age 55.
 
   
Mortality Rates:
  The Applicable mortality table under Section 417(e) that is currently used by
the Hubbell Incorporated Retirement Plan for Salaried Employees.
 
   
Interest Rate:
  10-year treasury rate on the first day of the fourth quarter of the calendar
year immediately prior to the date on which the Participant retires or otherwise
separates from Service.

 